Title: To George Washington from the Field Officers of Brigadier General John Sullivan’s Brigade, 20 October 1775
From: Field Officers of Brigadier General John Sullivan’s Brigade
To: Washington, George



Camp on Winter Hill Octo. 20th 1775
May it Please your Excellency

The Repeated Complaints of our Officers & Men with Respect to our back allowance of Pease, or the Value thereof in Money, not being delivered to them, & the exorbitant Prices at which the Sauce in the Comissary’s Store is set—Induces us to pray that your Excellency would order a Court of Enquiry to examine into the Conduct of the Commissary Genl.
1st For not delivering out our back allowance of Pease or the Value thereof in Money.
2nd For taking in Onions at 2/8, & delivering them out at 4/.
3ly For taking in Potatoes at 1/4, & delivering them out at 2/.
Had not the abovementioned Conduct appeared to us, so glaringly Fraudulent, We should not have presumed, to present this Petition—But relying upon that noble Disinterestedness, & Œconemy for which your Excellency is so Justly celebrated—We hope the Prayer of our Petition, will be Granted to Your Petitioners.

          
            Jno. Stark Colo.
            Isaac Wyman Lt Colo.
          
          
            Epm Doolittle Colo.
            Israel Hutchinson Lt Colo.
          
          
            Jno. Nixon Colo.
            Ezra Putnam Majr
          
          
            Thos Nixon Lt Colo.
            Enoch Poor Colo.
          
          
            James Reed Colo.
            Jno. McDuffee Lt Colo.
          
          
            Jno. Buttrick Majr
            Street Hall Lt Colo.
          
          
            Nathen Hale Majr
            Jona. Latimer Junr Majr
          
        
